© PPL Corporation 2015 4th Quarter Earnings Call PPL Corporation February 5, 2015 U.K. Regulated KY Regulated PA Regulated Supply Exhibit 99.2 © PPL Corporation 2015 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2015 3 2014 Earnings Results, Operational Overview and 2015 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence V. Sorgi Agenda © PPL Corporation 2015 4 Earnings Results © PPL Corporation 2015 5 2015 Ongoing Earnings Forecast Segment 2014A 2014 Regulated Utility Earnings (Adjusted) 2015E Midpoint(1) U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other(2) Total Note:See Appendix for the reconciliation of 2014 reported earnings (loss) to earnings from ongoing operations to regulated utility earnings from ongoing operations (adjusted). (1) 2015 earnings presented here exclude any earnings from PPL Energy Supply and net costs associated with the Supply spinoff.However, PPL Energy Supply will be part of PPL Corporation’s consolidated earnings for a portion of 2015 based on an expected closing in Q2 2015. (2) This category primarily includes unallocated corporate-level financing and other costs. For 2014, regulated utility earnings from ongoing operations (adjusted) reflects the full impact of dissynergies related to the spinoff of PPL Energy Supply: Indirect O&M ($0.07), Interest ($0.05) and Depreciation ($0.01). © PPL Corporation 2015 6 •WPD named Utility of the Year •Update on Kentucky Rate Cases •Update on Major Capital Projects 2014 Regulated Operational Overview © PPL Corporation 2015 7 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. U.S. Regulated Volume Variances Weather-Normalized (charted) 0.1% 1.5% 1.1% 0.8% 0.3% 0.8% 1.0% 0.7% Actual -4.1% -0.1% 1.1% -1.6% 0.6% 0.9% 1.0% 0.7% © PPL Corporation 2015 8 2014 Supply Operational Overview •Montana hydro sale complete •Strong 2014 fleet performance •Energy Supply spin update © PPL Corporation 2015 9 •Energy Supply spin expected to close in Q2 •WPD focused on executing plan for RIIO-ED1 •LG&E and KU rate cases •PA rate case •Execution of $3.6 billion capex program across the regulated portfolio •Corporate restructuring 2015 Objectives/Highlights © PPL Corporation 2015 10 Q4 2014 Q4 2013 Change U.K. Regulated Kentucky Regulated Pennsylvania Regulated Supply Corporate and Other Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations. Change U.K. Regulated Kentucky Regulated Pennsylvania Regulated Supply Corporate and Other Total © PPL Corporation 2015 11 Year-to-Date 2013 EPS - Ongoing Earnings Utility revenue O&M Depreciation Income taxes Other Total 2014 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations. © PPL Corporation 2015 12 Year-to-Date 2013 EPS - Ongoing Earnings Gross margins O&M Depreciation (0.01) Financing costs Other Total 2014 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations. © PPL Corporation 2015 13 Year-to-Date 2013 EPS - Ongoing Earnings Gross delivery margins O&M Depreciation Financing costs Total 2014 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations. © PPL Corporation 2015 14 Year-to-Date 2013 EPS - Ongoing Earnings East energy margins Financing costs Income taxes and other Total 2014 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations. © PPL Corporation 2015 15 Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations to regulated utility earnings from ongoing operations (adjusted). 2014 Ongoing Earnings to 2014 Regulated Utility Ongoing Earnings (Adjusted) Walk © PPL Corporation 2015 16 2014 Regulated Utility Ongoing Earnings (Adjusted) to 2015E Earnings Walk Note:See Appendix for the reconciliation of reported earnings (loss) to earnings from ongoing operations to regulated utility earnings from ongoing operations (adjusted). ($ Per Share) Revenue: ($.14) Taxes: $.11 Currency: $.06 Other: ($.02) Margins: $.09 O&M: ($.05) Depreciation: ($.01) Interest: ($.02) Margins: $.06 O&M: ($.03) Depreciation: ($.02) Interest:($.01) Taxes: ($.01) Corporate Restructuring:$ .07 Taxes: $ .02 Other: $ .02 © PPL Corporation 2015 17 Free Cash Flow before Dividends Free Cash Flow before Dividends (Millions of Dollars) Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) Note:Free Cash Flow forecast updated on an annual basis. (1) 2015E Cash from Operations includes a distribution of $191M from PPL Energy Supply in Q1 of 2015. (2) 2014A includes proceeds from the sale of Montana hydro facilities which closedin Q4. 2013A 2014A 2015E Cash from Operations (1) Increase (Decrease) in cash due to: Capital Expenditures Sale of Assets (2) 900 Free Cash Flow before Dividends © PPL Corporation 2015 18 ($ in billions) Note:Corporate and Other capital expenditures average approximately $10 million per year. (1)WPD figures based on assumed exchange rate of $1.60 / GBP. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Operating Segment Capital Expenditures Significant and stable investment opportunities in regulated utilities © PPL Corporation 2015 19 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)WPD figures based on assumed exchange rate of $1.60 / £ for 2015 - 2019. 5-Year Regulatory Asset Base(1) CAGR:7.0% Projected Regulated Rate Base Growth © PPL Corporation 2015 20 Targeted 4% to 6% EPS Growth Rate Drivers Through 2017 PA Regulated –Successful execution of capex plan –2015 Rate Case with rates effective early 2016 –Minimal load growth KY Regulated –Environmental capex spending at $1.3B –2014 Rate Case with rates effective mid-2015 –Minimal load growth U.K. Regulated –Execution of the Ofgem accepted RIIO-ED1 Business plan –Exchange rate of $1.60 per £ –RPI (inflation rate) - 2.6% for 2015/16; 3.0% for 2016/17 –Incentive revenues Corp and other –Eliminate dissynergies of the Supply spin through corporate restructuring –Equity issuances of $200 million per year © PPL Corporation 2015 Foreign Currency Hedging Status 21 Foreign Currency Hedging Status 2ercentage Hedged Hedged Rate (GBP/USD) Budgeted Rate on Open Position (GBP/USD) EPS Sensitivities: Decrease in Rate (GBP/ USD) 0.05 0.10 97% 70% $1.63 $1.61 $1.60 $1.60 Change in EPS $0.00 ($0.01) $0.00 ($0.03) © PPL Corporation 2015 21 © PPL Corporation 2015 Historical view of GBP Exchange Rate 22 Source:Bloomberg, as of 1/31/2015 © PPL Corporation 2015 23 Appendix © PPL Corporation 2015 24 Schedule for LG&E and KU Rate Case Timing Milestone 01/08/2015 1st Request for information received 01/23/2015 LG&E and KU responses filed 02/06/2015 Supplemental request for information received 02/20/2015 LG&E and KU responses filed 03/06/2015 Intervenor testimony filed 03/23/2015 Requests to intervenors submitted 04/06/2015 Intervenor responses filed 04/17/2015 LG&E/KU Rebuttal testimony filed TBD Settlement conference TBD Public meetings across the state 04/21/2015 Public hearing in Frankfort TBD Order issued (tentative) 07/01/2015 New rates effective P Completed P P © PPL Corporation 2015 25 U.K. Regulated Segment EPS from Ongoing Operations Projection Note:Assumes foreign currency exchange rate of $1.60/£ for 2015E and 2016E on open positions. ($ Per Share) Note:See Appendix for the 2014 reconciliation of reported earnings (loss) to earnings from ongoing operations. © PPL Corporation 2015 26 Note:Assumes foreign currency exchange rate of $1.60/£ for 2015E and 2016E. ($ in millions) © PPL Corporation 2015 27 Enhancing Value Through Active Hedging Capacity revenues are expected to be $505 and $455 million for 2015 and 2016 respectively. (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2016 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2016 power prices at the 5th and 95th percentile confidence levels. Enhancing Value Through Active Hedging 2aseload Expected Generation(1) (Million MWhs) 49.7 45.4 East 45.4 41.6 West 4.3 3.9 Current Hedges (%) 97- 99% 24- 26% East 98-100% 21- 23% West 87-89% 48-50% Average Hedged Price (Energy Only) ($/ MWh) (2) East $40- 42 $42- 44 West $39- 41 $39- 41 Current Coal Hedges (%) 95% 69% East 93% 58% West 100% 100% Average Consumed Coal Price (Delivered $/ Ton) East $73- 75 $73- 76 West $26- 31 $27- 33 Intermediate/Peaking Expected Generation(1) (Million MWhs) 11.8 9.7 Current Hedges (%) 52% 9% Capacity revenues are expected to be $505 and $455 million for 2015 and 2016 respectively. (1) Represents expected sales of Supply segment based on current business plan assumptions. (2) The 2016 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2016 power prices at the 5th and 95th percentile confidence levels. © PPL Corporation 2015 27 © PPL Corporation 2015 28 Competitive Generation Overview Note:As of December 31, 2014 (1) Includes owned and contracted generation. (2) Other includes PPAs, renewables and NUGS. Total 2014 generation output(1) consistent with prior year due to improved gas performance offset by lower economic operation of coal © PPL Corporation 2015 29 Hourly average. NYMEX and TETCO M3 forward gas prices on 12/31/2014. Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. Market Prices Market Prices ELECTRIC AT C(1) NYMEX GAS(2) Mid- Columbia On-Peak Off-Peak AT C(1) PJM On-Peak Off-Peak (Per M W D) HEAT RATE(3) TETCO M3 PJM MARKET CAPACITY PRICES 2015 $45 $32 $38 $27 $21 $25 $3.03 $2.50 17.9 $155 2016 $45 $32 $38 $32 $24 $28 $3.46 $3.05 14.7 $139 (1) Hourly average. (2) NYMEX and TETCO M3 forward gas prices on 12/31/2014. (3) Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. © PPL Corporation 2015 29 © PPL Corporation 2015 30 Debt Maturities Note:As of December 31, 2014 (1)Louisville Gas & Electric has several municipal bonds that may be put by the holders before the bonds’ final maturities.These amounts reflect the timing of any put option. (2)This amount includes $81 million of Pennsylvania Economic Development Financing Authority bonds due 2037 and $150 million of Pennsylvania Economic Development Financing Authority bonds due 2038 that may be put by the holders in September 2015.This amount also includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015. ($ in millions) Debt Maturities ($in millions) 2apital Funding $0 $0 $0 $249 $0 LG& E and KU Energy (Holding Co LKE) ouisville Gas & Electric (1) entucky Utilities lectric Utilities ub- total $1,000 $485 $294 $347 $40 PPL Energy Supply 535 (2) otal $1,535 $839 $298 $750 $44 Note: As of December 31, 2014 (1) Louisville Gas & Electric has several municipal bonds that may be put by the holders before the bonds’ final maturities. These amounts reflect the timing of any put option. (2) This amount includes $81 million of Pennsylvania Economic Development Financing Authority bonds due 2037 and $150 million of Pennsylvania Economic Development Financing Authority bonds due 2038 that may be put by the holders in September 2015. This amount also includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015. © PPL Corporation 2015 30 © PPL Corporation 2015 31 Liquidity Profile Note:As of December 31, 2014 Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 10% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. (1)As a result of the proposed spinoff transaction, PPL Energy Supply has syndicated a $1.85 billion credit facility which is currently fully committed.This syndicated credit facility is replacing the existing $3 billion PPL Energy Supply syndicated credit facility and will be effective upon closing of the spinoff transaction. (2)In October 2014, the KU letter of credit facility was terminated and replaced with a new $198 million letter of credit facility expiring October 2017. (3)In December 2014, the BBVA uncommitted letter of credit facility was terminated. Liquidity Profile Entity Facility Expiration Date Capacity (Millions) Letters of Credit & Commercial Paper Issued (Millions) Borrowed (Millions) Unused Capacity (Millions) PPL Capital Funding Syndicated Credit Facility Syndicated Credit Facility Bilateral Credit Facility Uncommitted Credit Facility Nov-2018 Jul- 2019 Mar-2015 $$815 $0 0 21 1 $22 $0 0 0 0 $0 $$lectric Utilities Syndicated Credit Facility Jul- 2019 $300 $1 $0 $299 LG& E and KU Energy (LKE) Syndicated Credit Facility Oct-2018 $75 $0 $75 $0 Louisville Gas & Electric Syndicated Credit Facility Jul- 2019 $500 $264 $0 $236 Kentucky Utilities Syndicated Credit Facility Letter of Credit Facility Jul- 2019 Oct-2017 (2) $400 198 $598 $236 198 $434 $0 0 $0 $164 0 $imited Syndicated Credit Facility WPD (South Wes t) Syndicated Credit Facility WPD (East Midlands) Syndicated Credit Facility WPD (Wes t Midlands) Syndicated Credit Facility Uncommitted Credit Facilities Dec-2016 Jul- 2019 Jul- 2019 Jul- 2019 £ £1,160 £ 0 0 0 0 5 £5 £ £167 ££ nergy Supply (1) Syndicated Credit Facility Letter of Credit Facility Uncommitted Credit Facilities Nov-2017 Mar-2015 (3) $3,$3,250 $$281 $$630 $2,$2,339 Note: As of December 31, 2014 Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 10% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. (1) As a result of the proposed spinoff transaction, PPL Energy Supply has syndicated a $1.85 billion credit facility which is currently fully committed. This syndicated credit facility is replacing the existing $3 billion PPL Energy Supply syndicated credit facility and will be effective upon closing of the spinoff transaction. (2) In October 2014, the KU letter of credit facility was terminated and replaced with a new $198 million letter of credit facility expiring October 2017. (3) In December 2014, the BBVA uncommitted letter of credit facility was terminated. © PPL Corporation 2015 31 © PPL Corporation 2015 32 Reconciliation of Reported Earnings (Loss) to Earnings from Ongoing Operations (After-Tax) (Unaudited) 4th Quarter 2014 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ $ 65 $ 69 $ $ $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges 55 55 Spinoff of PPL Energy Supply: Change in tax valuation allowances 3 3 Transition and transaction costs Separation benefits Sale of Montana hydroelectric generating facilities Other: Mechanical contracting and engineering revenue adjustment 10 10 Separation benefits - bargaining unit voluntary program 1 1 Total Special Items 55 Earnings from Ongoing Operations $ $ 65 $ 69 $ 37 $ $ (per share - diluted) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Sale of Montana hydroelectric generating facilities Other: Mechanical contracting and engineering revenue adjustment Total Special Items Earnings from Ongoing Operations $ © PPL Corporation 2015 33 Reconciliation of Reported Earnings (Loss) to Earnings from Ongoing Operations (After-Tax) (Unaudited) Year-to-Date December31, 2014 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Kerr Dam Project impairment Spinoff of PPL Energy Supply: Change in tax valuation allowances Transition and transaction costs Separation benefits Sale of Montana hydroelectric generating facilities Other: Change in WPD line loss accrual Mechanical contracting and engineering revenue adjustment 10 10 Separation benefits - bargaining unit voluntary program Total Special Items 75 Earnings from Ongoing Operations $ © PPL Corporation 2015 34 Reconciliation of Reported Earnings (Loss) to Earnings from Ongoing Operations to Regulated Utility Earnings from Ongoing Operations (Adjusted) (After-Tax) (Unaudited) Year-to-Date December 31, 2014 (per share - diluted) (a) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Kerr Dam Project impairment Spinoff of PPL Energy Supply: Change in tax valuation allowances Transition and transaction costs Separation benefits Sale of Montana hydroelectric generating facilities Other: Change in WPD line loss accrual Mechanical contracting and engineering revenue adjustment Separation benefits - bargaining unit voluntary program Total Special Items Earnings from Ongoing Operations $ Regulated Utility Earnings Adjustments (expense) benefit: Supply segment earnings from ongoing operations (b) Dissynergies related to the spinoff of PPL Energy Supply: (c) Indirect O&M Interest expense Depreciation Total Regulated Utility Earnings Adjustments Regulated Utility Earnings from Ongoing Operations (Adjusted) $ (a)The "If-Converted Method" has been applied to PPL's 2011 Equity Units prior to settlement, resulting in $9 million of interest charges (after-tax) being added back to earnings for the twelve months ended December 31, 2014, and approximately 11 million shares of PPL Common Stock being treated as outstanding.Both adjustments are only for purposes of calculating diluted earnings per share. (b)To remove Supply segment earnings from ongoing operations as the segment is expected to be disposed of as a result of the announced spinoff of PPL Energy Supply. (c)Represents 2014 costs allocated to the Supply segment that will remain with PPL after the expected spinoff of PPL Energy Supply. © PPL Corporation 2015 35 Reconciliation of Reported Earnings (Loss) to Earnings from Ongoing Operations (After-Tax) (Unaudited) 4th Quarter 2013 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ $ 80 $ 49 $ $ $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Corette asset impairment WPD Midlands acquisition-related adjustments: Other acquisition-related adjustments 10 10 Other: LKE discontinued operations 1 1 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets Total Special Items 1 Earnings from Ongoing Operations $ $ 79 $ 49 $ 88 $ $ (per share - diluted) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) (a) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Corette asset impairment WPD Midlands acquisition-related adjustments: Other acquisition-related adjustments Other: Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets Effect of anti-dilutive, incremental shares (a) Total Special Items Earnings from Ongoing Operations (b) $ (a) As a result of reported losses during the period, primarily due to the Colstrip lease termination, diluted earnings per share for the PPL total exclude incremental shares as they were anti-dilutive. The impact from the difference in shares is included in the Supply segment. (b) The "If-Converted Method" has been applied to PPL's 2011 Equity Units prior to settlement, resulting in $7 million of interest charges (after-tax) being added back to earnings for the three months ended December 31, 2013, and approximately 33 million shares of PPL Common Stockbeing treated as outstanding.Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2015 36 Reconciliation of Reported Earnings (Loss) to Earnings from Ongoing Operations (After-Tax) (Unaudited) Year-to-Date December31, 2013 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Corette asset impairment WPD Midlands acquisition-related adjustments: Separation benefits Other acquisition-related adjustments 8 8 Other: LKE discontinued operations 2 2 EEI adjustments 1 1 Change in tax accounting method related to repairs Counterparty bankruptcy 1 1 Windfall tax litigation 43 43 Change in WPD line loss accrual Change in U.K. tax rate 84 84 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets Total Special Items 67 3 Earnings from Ongoing Operations $ (per share - diluted) (a) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Reported Earnings (Loss) $ Special Items (expense) benefit: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Corette asset impairment WPD Midlands acquisition-related adjustments: Separation benefits Other acquisition-related adjustments Other: Change in tax accounting method related to repairs Windfall tax litigation Change in WPD line loss accrual Change in U.K. tax rate Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets Total Special Items Earnings from Ongoing Operations $ (a)The "If-Converted Method" has been applied to PPL's Equity Units prior to settlement, resulting in $44 million of interest charges (after-tax) being added back to earnings for the twelve months ended December 31, 2013, and approximately 53 million shares of PPL Common Stock being treated as outstanding.Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2015 37 Gross Margins Summary Gross Margins Summary (Millions of Dollars) 2014 Twelve Months Ended December 31, 2013 Change Per Share Diluted (after- tax) KY Gross Margins $1,838 $1,760 $78 $0.07 Distribution Transmission Total PA Gross Delivery Margins $$,172 $803 251 $1,054 $34 84 $118 $0.03 0.07 $0.10 Eastern U.S. Western U.S. Unregulated Gross Energy Margins Total $$1,,786 $1,756 218 $1,974 $$(165) (23) (188) $$(0.15) (0.02) (0.17) © PPL Corporation 2015 37 © PPL Corporation 2015 38 Reconciliation of Year-to-Date Margins to Operating Income Reconciliation of Year- to- Date Margins to Operating Income Twelve Months Ended December 31, 2014 Twelve Months Ended December 31, 2013 (Millions of Dollars) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross Delivery Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenue s Utility $3,168 $2,044 $2,570 $7,782 $2,976 $1,870 2,355 7,201 PLR intersegment utility revenue (expense) (84) $84 (51) $51 Unregulated wholesale energy 1,,808 3,623 (714) 2,909 Unregulated retail energy 1,,239 1,,023 Energy- related businesses otal Operating Revenues 3,168 1,960 2,790 3,581 11,499 2,976 1,819 4,689 2,237 11,721 Operating Expenses Fuel 965 1,,,,944 Energy purchases 253 587 (121) 322 1,,745 (583) 1,967 Other operation and maintenance 99 ,579 2,,580 2,779 Loss on lease termination epreciation 11 1,209 1,,137 1,142 Taxes, other than income 2 98 43 nergy- related businesses 8 otal Operating Expenses 1,,121 4,988 8,227 1,,854 4,608 9,443 Income (Loss) from Discontinued Operations 117 (117) 139 (139) Total $1,838 $1,172 $1,786 $(1,524) $3,272 $1,760 $1,054 $1,974 (2,510) $2,278 © PPL Corporation 2015 38 © PPL Corporation 2015 39 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
